internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br 4-plr-126808-00 date date domestic parent foreign parent new parent new foreign parent acquiring_corporation acquiring parent sub f sec_1 f sec_2 f sec_3 f sec_4 f sec_5 fs6 state a country b country c country d country e country f date m date n date p date q date r year s year t year u year v year w year x x dear this is in response to your letter dated date requesting a private_letter_ruling providing that the failure_to_file notices of certain transactions under former temp_reg b -1 c in effect for the years of the transactions was due to reasonable_cause within the meaning of b -1 c additional information was provided in a letter dated date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in year s domestic parent a state a corporation owned all of the stock of f sec_1 a country b corporation f sec_2 a country c_corporation f sec_3 a country d corporation and f sec_4 a country e corporation on date m domestic parent transferred all of the stock of f sec_1 f sec_2 f sec_3 and f sec_4 to foreign parent a country f corporation after the transactions foreign parent owned all of the stock of f sec_1 f sec_2 f sec_3 and f sec_4 and domestic parent owned all of the stock of foreign parent the taxpayer has represented that the transactions qualified as nonrecogition transactions under sec_351 and with respect to f sec_2 f sec_3 and f sec_4 under sec_368 of the internal_revenue_code the code however in preparing its year s federal tax_return domestic parent reported the nonrecognition transactions solely under sec_351 of the code and filed a gain_recognition_agreement gra pursuant to sec_1_367_a_-3t g for year s the transfer by a u_s_person of stock of a controlled_foreign_corporation in an exchange described in both sec_351 and sec_368 is governed by sec_367 and not sec_367 and the regulations thereunder see former sec_1_367_a_-3t b and former b -4 b domestic parent relying on the advice of a professional international tax_accounting firm did not identify the transactions involving f sec_2 f sec_3 and f sec_4 as reorganizations under sec_368 and did not file the notice and required information required under the sec_367 regulations see b -1 c on date n new parent acquired all of the outstanding shares of domestic parent in a transaction described in sec_368 a a and a e of the code after the transaction new parent was the surviving parent and domestic parent was a subsidiary of new parent on date q domestic parent was merged into new parent in a separate unrelated transaction under sec_332 of the code on date p f sec_1 transferred all of its assets to f sec_5 in a nonrecognition_transaction described in sec_368 of the code prior to date p foreign parent owned of the outstanding shares of f sec_1 and sub owned of the outstanding shares of f sec_1 foreign parent exchanged it sec_75 interest in f sec_1 for f sec_5 shares constituting a interest and sub exchanged it sec_25 interest in f sec_1 for f sec_5 shares constituting a interest new parent provided notice of this transaction in an annual certification attached to its year t federal_income_tax return in accordance with sec_367 annual certifications were not filed with new parent’s year u or year v federal_income_tax returns new parent did attach the year u and year v annual certifications with its timely filed year w federal_income_tax returns new parent has obtained relief from the internal_revenue_service under sec_301_9100-3 with regard to these filings in addition to the requirements filing under sec_367 related to the year t transaction the transfer of f sec_1 assets to f sec_5 in exchange for sf5 stock is described in sec_354 of the code and is governed by sec_367 and the regulations thereunder pursuant to former treas reg b -7 b the date p transaction qualified for nonrecognition new parent was obligated to file the notice and information required under former temp treas reg b -1 c and comply with the provisions of former temp treas reg b -7 b new parent complied with these requirements by attaching the notice and attribution statement to its timely filed year t federal_income_tax return after the merger of domestic parent and new parent new parent entered into an amended gra in year t with respect to the transfer of the f sec_1 assets to f sec_5 in exchange for f sec_5 stock pursuant to former sec_1_367_a_-3t g ii in year t foreign parent changed its name to new foreign parent in year u f sec_3 transferred all of its assets to fs6 another wholly-owned subsidiary of new foreign parent in a nonrecognition_transaction described in sec_368 in which new foreign parent exchanged its x shares of f sec_3 for one share of fs6 pursuant to former temp sec_1_367_a_-3t g new parent belatedly provided notice of this transaction in an annual certification for its year u taxable_year but attached to its timely filed year w federal_income_tax return new parent entered into an amended gra with respect to this transaction pursuant to former temp sec_1_367_a_-3t g ii new parent also belatedly filed an annual certification for year v and timely filed an annual certification for year w with its timely filed year w federal_income_tax return for year u in addition to the requirements under sec_367 the transaction involving f sec_3 and fs6 was governed by sec_367 and the regulations thereunder see former temp sec_1_367_b_-7 new parent was obligated to file the notice and information required under former temp treas reg b -1 c and comply with the provisions of former temp treas reg b -7 new parent belatedly complied by attaching the notice and statement of attribution to its timely filed year w federal_income_tax return in year x new parent was merged into acquiring_corporation a wholly-owned domestic subsidiary of domestic acquiring parent and the surviving company was renamed new parent the taxpayer recently changed international accounting firms for its outside counsel the new outside counsel discovered the reporting errors for year s year u and year v for tax_year s and year u a taxpayer that realized gain whether or not recognized in an exchange to which sec_367 applies must file a notice of such exchange on or before the last date including extensions for filing a federal_income_tax return for the person’s taxable_year in which gain was realized see b -1 c a person that fails to provide in a timely manner information sufficient to apprise the commissioner of the occurrence and nature of a sec_367 exchange will be considered to have failed to comply with b -1 through b -12 only if the person fails to establish reasonable_cause for the failure see b -1 c based solely on the information and representations submitted and provided that new parent’s request for an extension of time under sec_301_9100-3 to file the annual certifications for year u and year v is granted and also provided that the b -1 c notice and information requirements are complied with in the manner described below and that any other information reporting requirements under other code sections in regard to the transactions in year s and year u are met we rule that domestic parent new parent had reasonable_cause for the failures in year s and year u to comply with the b -1 c notice and information reporting requirements this holding is based in part on the fact that domestic parent reasonably relied upon the review of its tax returns by qualified_tax professionals when filing its year s and year u returns and the tax professionals failed to advise domestic parent to file such notice new parent informed the service and attempted to comply with the reporting requirements as soon as practicable after the omissions were discovered by taxpayer’s counsel and before the issue was uncovered by an internal_revenue_service examination finally the holding is also based on the fact that the service’s interests were not prejudiced by the failure to comply with sec_367 notice requirements provided amended returns are filed for year s and year u and including a statement which reflects the amount of earnings_and_profits attributed by reason of b -7 b and b -9 see b -1 c v except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed about any transaction subsequent to the year u transaction discussed in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter must be attached to disclosures of the year s and year u sec_367 exchanges that satisfy the b -1 c notice and information reporting requirements the disclosure should be filed as soon as practicable with the territory director of the internal_revenue_service where the taxpayer was originally required to file the b -1 c notice and information in addition new parent should attach a copy of this letter and the disclosure to its federal_income_tax return for the taxable_year in which it receives this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely charles p besecky chief branch office of associate chief_counsel international cc
